    Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 1 of 17 PageID #: 1



                            IN THE UNITED STATES DISTRIC COURT
                               FOR THE DISTRICT OF DELAWARE


--------------------------------------------------------------X
NEDERLAND SHIPPING CORPORATION                                :                  19-MC-_________
AND CHARTWORLD SHIPPING                                       :
CORPORATION,                                                  :
                                                              :
         Plaintiffs/Petitioners,                              :
v.                                                            :
                                                              :
UNITED STATES OF AMERICA,                                     :
                                                              :
         Defendant/Respondent.                                :
--------------------------------------------------------------X

                              MOTION FOR DECLARATORY RELIEF 1

         COMES NOW, Plaintiffs/Petitioners NEDERLAND SHIPPING CORPORATION

(“NSC”) as Owner of the M/V NEDERLAND REEFER (“the Vessel”) and CHARTWORLD

SHIPPING CORPORATION (“Chartworld”) as Manager of the Vessel, (collectively

“Plaintiffs/Petitioners”), by and through undersigned counsel, and file this Petition against

Respondent UNITED STATES OF AMERICA (“Defendant/Respondent” or “the government”),

seeking an Order declaring, inter alia, the March 8, 2019 Agreement on Security void; directing

the return of the USD 1,000,000 surety bond to Petitioners; finding the government in breach of

the Agreement; and granting Petitioner NSC compensation for the losses, expenses, damages,

and costs incurred as a result of the government’s unreasonable delay of the M/V NEDERLAND

REEFER pursuant to 33 U.S.C. § 1904(h). In support of this action, Petitioners state as follows:



1
  Plaintiffs believe the issues raised herein to be ones of first impression because the defendant failed to act in a
timely manner upon the signing on the Agreement of Security. A criminal trial is scheduled for October 7, 2019 in
the matter entitled United States v Nederland Shipping Corporation, et al., 19-cr-58 (D. Del.). Accordingly, time is
of the essence and Plaintiffs will file a Motion to Show Cause for an Expedited Briefing Schedule.



                                                          1
  Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 2 of 17 PageID #: 2



                                         THE PARTIES
       1.      Petitioner NSC is a foreign corporation with a registered office address in the

Marshall Islands. NSC is the owner of the M/V NEDERLAND REEFER. The NEDERLAND

REEFER is the only fee earning asset of NSC.

       2.      Petitioner Chartworld is a foreign corporation and a Liberian company with

offices at Poseidonos Avenue & Zisimopoulou 2, Athens, Glyfada, 16674. Chartworld is the

manager of the NEDERLAND REEFER.

       3.      The Respondent is the United States of America.

                                JURISDICTION AND VENUE
       4.      This Petition states claims for declaratory judgment seeking inter alia, to declare

the March 8, 2019 Agreement on Security is Null and Void Ab Initio, the return of the bond;

declaring the government in breach of the Agreement; and holding the government responsible

for the losses, expenses, damages, and costs incurred as a result of the unreasonable delay of the

M/V NEDERLAND REEFER.

       5.      The Court has subject matter jurisdiction over this action pursuant to Article III of

the Constitution, 28 U.S.C. § 1331, 28 U.S.C. § 2201, and in accordance with 33 U.S.C. §

1904(h).

       6.      The government has waived its sovereign immunity with respect to disputes

arising under the Agreement on Security, which states at paragraph 1, lines 73-77, that “Any

dispute between the United States and Owner or Operator regarding payment under this

paragraph shall be submitted to the United States District Court for the District of Delaware. In

any such dispute wherein one party claims a breach of the terms and conditions herein, the party

asserting that there has been a breach of the Agreement shall bear the burden of proof.” A copy

of the March 8, 2019 Agreement on Security is attached hereto as Exhibit 1.

                                                 2
    Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 3 of 17 PageID #: 3



         7.       Venue is proper in the United States District Court for the District of Delaware

pursuant to 33 U.S.C. § 1910(c)(4).

                            FACTS AND PROCEDURAL BACKGROUND
         The Vessel
         8.       The M/V NEDERLAND REEFER, a 13,049 metric ton, highly-specialized reefer

vessel built in 1991.

         9.       Reefer ships are designed specifically for the carriage of perishable cargo and

have reefer engineer(s) onboard to ensure temperature precision for the cargo. At all relevant

times herein, the M/V NEDERLAND REEFER was engaged in seasonal fruit trade from Chile

to the United States.

         10.      The Vessel operates pursuant to the laws of the Commonwealth of the Bahamas,

her Flag State 2 and is certified by Bureau Veritas, her classification society. 3

         11.      The Vessel is the only fee earning asset of her Owner, NSC.

         12.      At all relevant times, the Vessel was managed by Chartworld, pursuant to a

contract with NSC and in accordance with the International Management Safety (“ISM”) Code. 4

         Detention of the Vessel

         13.      On or about February 20, 2019, the M/V NEDERLAND REEFER arrived at the

Delaware Bay anchorage in order to discharge a cargo of bananas from Chile.




2
  “[T]he law of the flag doctrine ... provides that a merchant ship is part of the territory of the country whose flag she
flies, and that actions aboard that ship are subject to the laws of the flag state.” United States v. Jho, 534 F.3d 398
(5th Cir. 2008).
3
  A classification society is a non-governmental organization that establishes and maintains technical standards for
the construction and operation of ships and offshore structures. See http://www.iacs.org.uk/.
4
   The ISM Code is an international standard for the safe management and operation of ships and for pollution
prevention. See www.imo.org.


                                                            3
    Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 4 of 17 PageID #: 4



        14.      On February 21, 2019, at approximately 9:00 a.m., Coast Guard officers attended

onboard to conduct a Port State Control Inspection of the Vessel. During the Port State Control

Inspection, five (5) alleged deficiencies were identified by Coast Guard personnel and the Vessel

was detained.

        15.      The Coast Guard boarding team exercised immediate control over the Vessel;

including taking over control of the Vessel’s crew and the engine room.

        16.      The Coast Guard conducted an expanded MARPOL examination in response to

the initial alleged deficiency findings. In addition, several Coast Guard officers and agents,

including agents from the Coast Guard Investigative Service (“CGIS”) 5 , boarded to perform a

further criminal investigation.

        17.      Multiple interviews of the Vessel’s crew were conducted during February 21-22,

2019; during which the crew members consistently and unequivocally confirmed that any

alleged illegal activity, had been specifically hidden from, among others, the Owner of the

Vessel NSC, the Vessel’s ISM Manager Chartworld, the Captain, as well as the crew members’

own manning agent and union representatives.

        18.      The alleged misconduct was not done in the course and scope of any of the crew

members’ employment or agency and was not done with the intent to benefit their employers.

        19.      Notwithstanding the clear absence of any evidence to vicariously implicate

Petitioners for criminal liability, the Captain of the Port gave notice by letter dated February 22,

2019 that the Vessel was being detained pursuant to 33 U.S.C. § 1908(e) of the Act to Prevent




5
 The Coast Guard Investigative Service is a federal law enforcement agency established to carry out the Coast
Guard's internal and external criminal investigations. See https://www.uscg.mil/Units/Coast-Guard-Investigative-
Service/.


                                                       4
    Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 5 of 17 PageID #: 5



Pollution from Ships (“APPS”) and that the departure clearance 6 for the Vessel could be

reinstated only once “. . . adequate surety has been provided to this office, we will notify CBP

and request they grant departure clearance for M/V NEDERLAND REEFER.” Customs and

Border Protection were also provided notice of the revocation of the Vessel’s departure clearance

by the Captain of the Port on the same day. See copy of Captain of the Port Letters dated

February 22, 2019, attached as Exhibit 2.

         20.      When Petitioners attempted to communicate with the CDR Robert Pirone, the

designated point of contact for the Coast Guard’s Fifth District Legal Office to make

arrangements for security, Petitioners were informed on February 23, 2019 that the United States

was unable to articulate a demand for surety.

         Surety Negotiations

         21.      At or about the close of business, some twelve (12) days later, on March 7, 2019,

CDR Pirone confirmed that the matter had been referred to the Department of Justice for

criminal prosecution. CDR Pirone further stated “As you know, there is currently a Customs

Hold on the vessel. Since a criminal referral has been accepted by DOJ, in order for the vessel to

depart and the Customs Hold to be lifted, the US will require that a Surety Bond be posted and

that a Security Agreement be executed between the US and the Vessel’s Owner and Operator.”

See Exhibit 3, Email from CDR Pirone dated March 7, 2019.

         22.      Although the government referenced that it would negotiate the “Security

Agreement”, in actuality nearly all of onerous terms required in the Agreement on Security were

and are non-negotiable.


6
 Pursuant to 46 U.S.C. § 60105(b), a foreign-flagged ship must obtain departure clearance from CBP before it may
depart a U.S. port, and under APPS, the Coast Guard may request CBP to withhold such clearance for established or
suspected APPS violations until “the filing of a bond or other surety satisfactory to the Secretary.” See 33 U.S.C. §
1908(e).

                                                         5
     Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 6 of 17 PageID #: 6



         23.   The only terms which the government was willing to negotiate with respect to the

Agreement on Security was the per diem to be paid by Petitioners to the human collateral

demanded by the government. Specifically, the government’s initial unreasonable demand of

$50 per day, per person was later reduced to $35 per day, per person.

         24.   The Agreement on Security was executed and signed on March 8, 2019. See

Exhibit 1.

         25.   A surety bond issued by International Sureties in the amount of USD 1,000,000,

was posted the same day. An electronic copy was provided to CDR Pirone and the original bond

was hand delivered to the Eighth District Legal Office in New Orleans, Louisiana. See Exhibit

4.

         26.   On the same day, CGIS agents attended onboard the Vessel to serve eleven (11)

of the crewmembers with subpoenas to attend before the grand jury on April 11, 2019.

         27.   The Captain of the Port Letter withholding the Vessel’s departure clearance was

rescinded, however, the Vessel was not permitted to continue her journey and trade for another

nineteen (19) days.

         The Detained Crew and Delay of the Vessel

         28.   Critically, the Agreement on Security required that “At the request of the U.S.

Coast Guard acting on behalf of the United Stets, the ships officer and crewmembers listed

within subpart (a) of this paragraph (“Paragraph 3”) shall remain within the jurisdiction of the

U.S. District Court – District of Delaware pursuant to the terms set forth within the below

subparts. (a) The ship’s officers and crewmembers pertaining to this paragraph are:

                      1. Aleev, Roman – Master;

                      2. Chernyak, Oleksandr – Chief Officer;



                                                6
  Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 7 of 17 PageID #: 7



                      3. Mazarakis, Vasileios – Chief Engineer;

                      4. Bakayenko, Roman – Second Engineer;

                      5. Politis, Filippos – Third Engineer;

                      6. Pantaleon, Ronnel – Fourth Engineer;

                      7. Narca, Julius – Able Seaman;

                      8. Penafiel, Xavier Dirk – Ordinary Seaman;

                      9. Bijer, Adonis – Oiler;

                      10. Canto, Elmer – Oiler;

                      11. Caracuel, Manolito – Oiler;

                      12. Kakol, Jacek – Fitter;

                      13. Tanchuan, Roberto - Electrician

        See Exhibit 1, ¶ 3(a), ln.101-118 (emphasis added).

        29.    The aforementioned crewmembers held valid U.S. Visas upon their arrival into

U.S. waters onboard the Vessel on or about February 21, 2019.

        30.    The Agreement on Security further imposed the following condition, “(c) Owner

and Operator agree that the Vessel shall not depart forthwith for the remainder of its voyage until

the aforementioned ship’s officers and crewmembers of the Vessel have been granted

immigration status necessary to enable them to remain in the United States commensurate with

the duration of this Agreement. Owner and Operator agree that no ship’s officer or crewmember

will be allowed to remain aboard that Vessel when it departs from the United States . . .” Id. at ¶

3(c).

        31.    Arrangements for the necessary immigration status or parole into the United

States takes no more than a few hours and can (and often is) completed quicker.



                                                   7
  Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 8 of 17 PageID #: 8



        32.     Upon information and belief, there has never been any other matter in which there

was such an unreasonably long delay of the Vessel.

        33.     Notably, the government affirmatively agreed to “take reasonable measures to

expedite the investigation of the Alleged Violations and any subsequent proceedings,” which it

did not do. Id. at ¶ 4.

        34.     Despite the government’s demand that crewmembers be removed from their

shipboard homes as an express condition of the Agreement on Security, at the time the

Agreement was negotiated and signed, the government, acting by and through its agencies,

including but not limited to the United States Coast Guard, Coast Guard Investigative Service,

U.S. Customs and Border Protection, Department of Homeland Security, and Homeland Security

Investigations, could not commit to the detained crewmembers ever having parole status

approved.

        35.     It all points to the conclusion that at the time the government signed the

Agreement on Security, which led the Petitioners to sign and post security, the government was

not aware if the crew would be paroled.

        36.     On March 9, 2019, in response to a request from the Vessel’s agent to repatriate

two (2) crewmembers who were not included in the Agreement on Security, Assistant Area Port

Director Donald J. Josey of CBP confirmed that CBP Wilmington would not be processing any

of the crewmembers required by the government to be detained in the United States stating:

“while the US Coast Guard has released this Vessel from their custody CBP has received a

formal request from the Resident Agent-in-Charge, Coast Guard Investigative Service (CGIS),

Philadelphia, requesting more than 10 crewmen be paroled into the United States as a further




                                                8
  Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 9 of 17 PageID #: 9



action of this vessel. CBP is waiting for their documentation of Parole to be presented to this

office.” See Exhibit 5, Email from Donald J. Josey. (emphasis added).

       37.     On March 11, 2019, the government was informed that all replacement

crewmembers were on board and had completed handover of the Vessel from the thirteen (13)

crewmembers required by the government to be detained in the District of Delaware.

Notwithstanding, CBP ignored the Vessel agent’s calls and messages seeking to parole the

detained seafarers into the United States. See Exhibit 6, March 11 Email of George M. Chalos.

       38.     The government repeatedly ignored messages from counsel for Petitioners and

failed, neglected, and/or refused to respond to requests for updates on the status of the processing

of the detained crewmembers. See Exhibit 7, March 12 Email of George M. Chalos.

       39.     Following a full day of the government failing to provide any substantive update,

the government was put on notice that the five (5) day (and counting) delay of the Vessel was

unprecedented and unreasonable under the facts and circumstances of the matter. In addition, the

government was put on notice that the failure to process the disembarkation of the detained

crewmembers by March 13, 2019 would lead to irreparable harm and commercial damages to

Petitioners as the banana cargo season was coming to a close. See Exhibit 8, March 12, 2019

Email of George M. Chalos.

       40.     On March 13, 2019, CDR Pirone stated “No new news to pass. . . “paperwork

has been submitted to HSI and is being processed.” See Exhibit 9, March 13, 2019 Email of

CDR Robert Pirone.

       41.     Later that same day, the government, through DOJ attorney David Kehoe

confirmed that CGIS was meeting with HSI to get parole cleared.




                                                 9
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 10 of 17 PageID #: 10



       42.     Notwithstanding, the government still had “no news to report” and repeatedly

ignored the Vessel agent’s requests to arrange for the parole of the crewmembers into the United

States. See Exhibit 10, March 14, 2019 Email of George M. Chalos.

       43.     Petitioners repeated that the failure to permit the Vessel to sail by March 15, 2019

would cause significant and unnecessary damages as the Vessel “is in a specialized reefer/fruit

trade. If the vessel is not underway within tomorrow at the very latest, she will miss her next

commercial commitment. This will result in significant damages, which will be at least seven

and likely eight figures in quantum.” See Exhibit 11, March 14, 2019 Email of George M.

Chalos. Petitioners relied on the implications under the Agreement on Security once signed, i.e.,

that the Vessel would be allowed to depart within a reasonably short time and to allow the

Vessel’s charterers to schedule accordingly.

       44.     Again, the government neglected, refused, and/or failed to respond to any

alternative arrangements for the disembarking crew. Id.

       45.     The government confirmed on the afternoon of March 14, 2019 that there was no

news to report and that “No estimate has been given to the USCG as to when the

vetting/processing will be complete (hopefully very soon). We have requested that the

applications be expedited. We will continue to monitor and inquire as we have been for the past

several days. Will let you know as soon as we hear something more definitive.” See Exhibit 12,

March 14, 2019 Email of CDR Pirone.

       46.     Petitioners immediately responded and requested information as to whether any

other arrangements could be made so that the Vessel could sail by March 15, 2019. See Exhibit

13, March 14, 2019 and March 15, 2019 Emails of George M. Chalos. No response was

provided by the government.



                                                10
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 11 of 17 PageID #: 11



       47.      The government engaged in a series of agency finger-pointing and blaming, but

ultimately could not provide a substantive answer as to why local CBP could not provide

temporary parole to the U.S. Visa holding crewmembers the government was requiring to be

detained and could not explain why it was taking so long for CBP/HSI/CGIS to clear and parole

the thirteen (13) crewmembers.        All written requests for explanation and/or alternative

arrangements were ignored. See Exhibit 14, March 15, 2019 Email of George M. Chalos.

       48.      Following several chasers and reminders, CDR Pirone finally responded on

March 19, 2019 to simply state that “[w]e did check in with HSI today and they confirmed again

that the applications are actively being processed.” See Exhibit 15, March 19, 2019 Email of

CDR Robert Pirone.

       49.      Petitioners pressed the government agents and lawyers (again) for responses to

simple and straightforward responses to the following questions:

       •     Why the local CBP area port director has failed, neglected or otherwise refused to
             provide temporary parole to the Visa-holding crew members the government seeks to
             detain in Delaware?

       •     Why is it taking 7+ days 12 days and counting for CBP to clear and parole the
             thirteen (13) crew members the government is seeking to detain?


       •     What, precisely, is different between the investigation/background check performed
             when issuing a foreigner a US Visa and the process which has been alleged by USCG
             and DOJ to be the cause of the delay here?

       •     Why is the process relating to vessels/seafarers in Delaware completely unlike
             anywhere else in the US?; and

       •     How much longer is it going to take to get the crew the government seeks to detain
             moved to hotels and get the vessel back to her journey and trade?

See Exhibit 16, March 19, 2019 Email of George M. Chalos.

       50.      No response was ever received from the government.


                                               11
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 12 of 17 PageID #: 12



          51.   Repeated requests for the names and contact numbers of the agents and

supervisors at HSI handling the processing of the parole request were sent to government counsel

and all such requests went without reply.

          52.   On March 20, 2019, Petitioners reminded the government that it was a long-

standing and routine practice of CBP to find an appropriate “exception to every rule” when and if

it needed to.    Notwithstanding, the government failed, neglected, and/or refused to do the

necessary to process the disembarkation of the detained crewmembers timely as required by the

Agreement on Security. See Exhibit 17, March 20, 2019 Email of George M. Chalos.

          53.   Assistant Area Port Director Josey re-confirmed on March 22, 2019 that “CBP

continues to wait for CGIS to present the crewmembers, along with their proper parole

paperwork to this office. The process of obtaining the Paroles is solely between CGIS and HSI.

While the crewmembers may have valid crew visas, their classification doesn’t meet the purpose

of why they are being admitted.” See Exhibit 18, March 22, 2019 Email of Donald Josey and

George M. Chalos.

          54.   Despite Assistant Area Port Director Josey’s stated willingness to try and move

the ball forward, the Vessel sat at the anchorage through the weekend while the government

failed, neglected, and/or refused to provide any update or response to Petitioners’ requests for

information on March 25 and March 26, 2019 and/or to take action. See Exhibit 19, March 25

and 26, 2019 Emails of George M. Chalos.

          55.   After the close of business on March 27, 2019, CDR Pirone confirmed that the

parole paperwork was completed by HSI and stated that transfer of the crewmembers shoreside

would take place on March 28, 2019. See Exhibit 20, March 27, 2019 Email of CDR Robert

Pirone.



                                               12
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 13 of 17 PageID #: 13



       56.     The Vessel was finally permitted to continue her journey and trade and sail from

Delaware Bay, after an unreasonably long thirty-six (36) day delay; including an additional

nineteen (19) days after signing the Agreement on Security and, inter alia, posting a USD

1,000,000 surety bond.

       57.     As a result of the unreasonable day delay to the vessel, NSC has incurred direct

damages estimated to be no less than $277,000 for off-hire, additional bunkers, port expenses,

wages, accommodation and victualing.

       58.     In addition, the consequential damages resulting from the reputational and

business damages caused by the Vessel missing its subsequent obligations as a result of the

government’s unreasonable delay are not yet quantifiable, but may well be significant and well

beyond the jurisdictional minimum of this Court.

                       COUNT ONE – DECLARATORY JUDGMENT
                       Agreement on Security is Null and Void Ab Initio

       59.     Petitioners incorporate by reference and re-allege as though fully set forth herein,

each and every allegation as set forth in the preceding paragraphs of this Petition.

       60.     Pursuant to 28 U.S.C. § 2201, an actual case or controversy exists as a result of

the claims of the government against Petitioners relating to the alleged violation(s) of the Act to

Prevent Pollution from Ships, 33 U.S.C. § 1901, et. seq.

       61.     Petitioners request that the Court enter judgment finding that:

               a. The government imposed non-negotiable obligations on Petitioners NSC and

                   Chartworld, to among other things, agree that thirteen (13) crewmembers

                   would not be able to depart with the Vessel and would have to remain in the

                   District of Delaware;




                                                 13
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 14 of 17 PageID #: 14



               b. At the time that this non-negotiable obligation was imposed on Petitioners, the

                  government had no information, knowledge, confirmation, and/or ability to

                  commit the government to ensure that the thirteen (13) crewmembers could

                  remain in the United States of America as required by the Agreement on

                  Security;

               c. At the time that the Agreement on Security was entered into by the Petitioners

                  and the government, the government actors had no information, knowledge,

                  confirmation, and/or ability to commit that the thirteen (13) crewmembers

                  would be granted parole status by the U.S. Customs and Border Protection

                  Agency and/or Homeland Security Investigations; and as a result, effectively

                  misleading Petitioners;

               d. The Agreement on Security is null and void ab initio as the government

                  forced Petitioners into an agreement which it could not perform and had no

                  information, knowledge, confirmation, and/or ability to ensure that the

                  agreement would ever be performed;

               e. That the USD 1,000,000 surety bond be immediately returned to Petitioners;

                  and

               f. That Petitioners are no longer obligated to comply with the obligations and

                  terms contained in the Agreement on Security.



                        COUNT TWO – BREACH OF CONTRACT

       62.     Petitioners incorporate by reference and re-allege as though fully set forth herein,

each and every allegation as set forth in the preceding paragraphs of this Complaint.



                                                14
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 15 of 17 PageID #: 15



       63.     The government’s failure, refusal, and/or neglect to expeditiously and reasonably

process the parole of the thirteen (13) detained crewmembers was a breach of the Agreement on

Security.

       64.     Specifically, the United States breached, inter alia, Clauses 3 and 4 of the

Agreement on Security.

       65.     As a result of the government’s breach of contract, Petitioners have suffered

significant damages and losses.

       66.     Petitioners request that the Court enter judgment finding that the government

breached the Agreement on Security.

            COUNT THREE – COMPENSATION FOR UNREASONABLE DELAY

       67.     Petitioners incorporate by reference and re-allege as though fully set forth herein,

each and every allegation as set forth in the preceding paragraphs of this Complaint.

       68.     NSC is the Owner of the M/V NEDERLAND REEFER, which was unreasonably

delayed for nineteen (19) days from the period of March 9, 2019 to March 28, 2019.

       69.     NSC is pursuing this action for compensation as authorized by inter alia, 33

U.S.C. § 1904(h).

       70.     Petitioner NSC requests that the Court enter judgment finding that:

               a. NSC is entitled to compensation for the unreasonable delay of the Vessel

                    which has caused no less than $277,000 in damages, costs, and expenses for

                    off-hire, additional bunkers, port expenses, wages, accommodation and

                    victualing; and

               b. That NSC is entitled to compensation for consequential damages resulting

                    from the reputational and business damages caused by the Vessel missing its



                                                15
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 16 of 17 PageID #: 16



                  intended and planned subsequent voyage as a result of the government’s

                  unreasonable delay in an amount to be determined at trial.

                                   PRAYER FOR RELIEF

       WHEREFORE, Petitioners respectfully request that the Court enter a judgment:

       A. Granting Count One and declaring the March 8, 2019 Agreement on Security void and

directing the return of the USD 1,000,000 surety bond to Petitioners;

       B. Finding the government in breach of the Agreement on Security;

       C. Granting Petitioner NSC compensation for the losses, expenses, damages, and costs

incurred as a result of the government’s unreasonable delay of the M/V NEDERLAND REEFER

pursuant to 33 U.S.C. § 1904(h);

       D. Awarding Petitioners their attorneys’ fees and interest; and

       E. Awarding Petitioners such other, further, and different relief as the case may require

and the Court may deem just and proper under the circumstances.

Dated: July 8, 2019                                  Respectfully submitted,
                                                     BARNARD MEZZANOTTE PINNIE
                                                     and SEELAUS, LLP


                                                     /s/ Anne Kai Seelaus___________________
                                                     Anne Kai Seelaus (Bar No. 4970)
                                                     222 Delaware Ave., 7th Floor
                                                     P.O. Box 26304
                                                     Wilmington, DE 19899
                                                     Telephone: (302) 552-2939
                                                     Facsimile: (302) 574-7401
                                                     Email: kseelaus@bmplaw.net
                                                     Attorney for Plaintiffs/Petitioners
Of counsel:
George M. Chalos (pro hac vice in progress)
Briton P. Sparkman (pro hac vice in progress)
CHALOS & CO, P.C.
55 Hamilton Avenue
Oyster Bay, New York 11771

                                                16
Case 1:19-mc-00175-RGA Document 1 Filed 07/08/19 Page 17 of 17 PageID #: 17



Telephone: (516) 714-4300
Facsimile: (516) 750-9051
Email: gmc@chaloslaw.com
       bsparkman@chaloslaw.com




                                    17
